Exhibit 99.2 AMENDED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS EXPLANATORY NOTE These amended unaudited consolidated financial statements of Thomson Reuters Corporation (the "Company") for the three months ended March 31, 2009 reflect the Company's adoption of International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board (“IASB”). The Company's board of directors originally approved the unaudited consolidated financial statements for the three months ended March 31, 2009 on May 6, 2009 and those financial statements were filed on May 8, 2009. Those financial statements were prepared in accordance with generally accepted accounting principles in Canada ("Canadian GAAP"). Except for changes related to the Company’s adoption of IFRS, these amended unaudited consolidated financial statements do not reflect events occurring after May 6, 2009. These amended unaudited consolidated financial statements supersede the Company’s original filing. 34 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended March31, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 8 ) ) Depreciation ) ) Amortization of computer software ) ) Amortization of other intangible assets ) ) Operating profit Finance (costs) income, net: Net interest (expense) income 9 ) 38 Other finance costs 9 ) ) Income before tax and equity method investees Share of post tax earnings in equity method investees 1 - Tax expense 11 ) ) Earnings from continuing operations Earnings from discontinued operations, net of tax 13 4 2 Net earnings Earnings attributable to: Common and ordinary shareholders Non-controlling interests 21 3 2 Earnings per share attributable to common and ordinary shareholders: 14 Basic earnings per share: From continuing operations $ $ From discontinued operations - Basic earnings per share $ $ Diluted earnings per share: From continuing operations $ $ From discontinued operations Diluted earnings per share $ $ The related notes form an integral part of these amended consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended March31, (millions of U.S. dollars) Notes Net earnings Other comprehensive (loss) income: Unrecognized net loss on cash flow hedges ) ) Foreign currency translation adjustments to equity ) Foreign currency translation adjustments to earnings (8 ) - Actuarial gains (losses) on defined benefit pension plans, net of tax of $17 and ($7), respectively 40 ) Other comprehensive (loss) income ) 56 Total comprehensive (loss) income ) Comprehensive (loss) income for the period attributable to: Common and ordinary shareholders ) Non-controlling interests 21 3 2 The related notes form an integral part of these amended consolidated financial statements 36 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes March31, 2009 December31, 2008 January1, 2008 ASSETS Cash and cash equivalents Trade and other receivables Other financial assets 19 70 Prepaid expenses and other current assets 15 Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 19 Other non-current assets 16 Deferred tax 95 74 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 19 Payables, accruals and provisions 17 Deferred revenue Other financial liabilities 19 69 60 29 Current liabilities Long-term indebtedness 19 Provisions and other non-current liabilities 18 Other financial liabilities 19 - Deferred tax Total liabilities Equity Capital Retained earnings Accumulated other comprehensive (loss) income ) ) 1 Total shareholders’ equity Non-controlling interests 21 78 72 - Total equity Total liabilities and equity Contingencies (note 20) The related notes form an integral part of these amended consolidated financial statements. 37 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended March31, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net earnings Add back (deduct) items not involving cash: Depreciation 55 Amortization of computer software 76 Amortization of other intangible assets 62 Deferred tax 9 ) Other 59 70 Changes in working capital and other items 24 ) ) Operating cash flows from continuing operations Operating cash flows from discontinued operations 13 (4 ) ) Net cash provided by operating activities INVESTING ACTIVITIES Acquisitions, less cash acquired 6 ) ) Proceeds from (payments for) disposals of discontinued operations, net of tax paid 22 ) Proceeds from other disposals, net of tax paid - Capital expenditures, less proceeds from disposals ) ) Other investing activities (1 ) (3 ) Investing cash flows from continuing operations ) ) Investing cash flows from discontinued operations 13 - (7 ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from debt 19 Repayments of debt 19 (3 ) ) Net (repayments) borrowings under short-term loan facilities ) Dividends paid on preference shares (1 ) (2 ) Dividends paid on common and ordinary shares ) ) Other financing activities (2 ) 2 Net cash provided by financing activities Translation adjustments (9 ) 83 Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information is provided in note 24. Interest paid 69 Interest received 3 Income tax paid 28 52 Amounts paid and received for interest and taxes were reflected as operating cash flows in the consolidated statement of cash flows. The related notes form an integral part of these amended consolidated financial statements. 38 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCI”) Non- controlling interests Total Balance, December 31, 2008 21 (2,289 ) (2,268 ) 72 Comprehensive income(2) - - - (17 ) (334 ) (351 ) 3 ) Distributions to non-controlling interest, net of tax adjustments - 3 3 Dividends declared on preference shares - - - (1 ) - (1 ) Dividends declared on common and ordinary shares - - - (232 ) - ) Shares issued under Dividend Reinvestment Plan (“DRIP”) 4 - 4 - 4 Effect of stock compensation plans 33 (18 ) 15 - 15 Balance, March 31, 2009 4 (2,623 ) (2,619 ) 78 (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments AOCI Non- controlling interests Total Balance, January 1, 2008 1 - 1 - Comprehensive income(3) - - - ) 79 2 Sale of interest in consolidated subsidiary, net of tax - - - 47 - - - 64 Distributions to non-controlling interest, net of tax adjustments - 2 2 Dividends declared on preference shares - - - (2 ) - (2 ) Dividends declared on common and ordinary shares - - - ) - ) Shares issued under DRIP 47 - 47 - 47 Effect of stock compensation plans 11 (9 ) 2 - 2 Balance, March 31, 2008 ) 80 68 Includes common, ordinary and preference share capital. The amount included in retained earnings for the three months ended March 31, 2009 includes actuarial gains of $40, net of tax. The amount included in retained earnings for the three months ended March 31, 2008 includes actuarial losses of $23, net of tax. The related notes form an integral part of these amended consolidated financial statements. 39 THOMSON REUTERS CORPORATION NOTES TO AMENDED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (unless otherwise stated, all amounts are in millions of U.S. dollars) Note 1: Summary of business and significant accounting policies General business description Thomson Reuters operates under a dual listed company (“DLC”) structure with shareholders in two listed entities, Thomson Reuters Corporation and Thomson Reuters PLC (collectively, “Thomson Reuters”). Thomson Reuters Corporation is an Ontario, Canada corporation, and Thomson Reuters PLC is a public limited company registered in England and Wales. These companies operate as a unified group pursuant to contractual arrangements as well as provisions in their organizational documents. Under the DLC structure, shareholders of Thomson Reuters Corporation and Thomson Reuters PLC both have a stake in Thomson Reuters, with cash dividend, capital distribution and voting rights that are comparable to the rights they would have if they were holding shares in one company carrying on the Thomson Reuters business. Thomson Reuters Corporation and Thomson Reuters PLC are separate publicly listed companies. Thomson Reuters Corporation common shares are listed on the Toronto Stock Exchange (“TSX”) and the New York Stock Exchange (“NYSE”) and its Series II preference shares are listed on the TSX. Thomson Reuters PLC ordinary shares are admitted to the official list of the UK Listing Authority and to trading on the London Stock Exchange’s main market for listed securities. Thomson Reuters PLC American Depositary Shares, each of which represents six ordinary shares, are listed on the Nasdaq Global Select Market. The boards of the two companies are comprised of the same individuals, as are the companies’ executive management. Basis of preparation These amended interim consolidated financial statements of the Company and its subsidiaries were prepared in accordance with IFRS, as issued by the IASB.As these financial statements represent the Company’s initial presentation of its results and financial position under IFRS, they were prepared in accordance with IAS 34, Interim Financial Reporting and by IFRS 1, First-time Adoption of IFRS.These amended interim financial statements have been prepared in accordance with the accounting policies the Company expects to adopt in its December 31, 2009 financial statements.Those accounting policies are based on the IFRS standards and International Financial Reporting Interpretations Committee (“IFRIC”) interpretations that the Company expects to be applicable at that time. The policies set out below were consistently applied to all the periods presented unless otherwise noted below. The Company's consolidated financial statements were previously prepared in accordance with Canadian GAAP. Canadian GAAP differs in some areas from IFRS. In preparing these interim financial statements, management has amended certain accounting, valuation and consolidation methods previously applied in the Canadian GAAP financial statements to comply with IFRS. The comparative figures for 2008 were restated to reflect these adjustments.Certain information and footnote disclosures which are considered material to the understanding of the Company’s amended interim financial statements and which are normally included in annual financial statements prepared in accordance with IFRS are provided in note 27 along with reconciliations and descriptions of the effect of the transition from Canadian GAAP to IFRS on equity, earnings and comprehensive income. These financial statements were prepared on a going concern basis, under the historical cost convention, as modified by the revaluation of available-for-sale financial assets, and financial assets and financial liabilities (including derivative instruments) at fair value through profit or loss. The preparation of financial statements in accordance with IAS 34 requires the use of certain critical accounting estimates. It also requires management to exercise judgement in applying the Company’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the financial statements are disclosed in note 2. 40 Standards adopted prospectively in 2009 IAS 23, Borrowing Costs, was amended effective from January 1, 2009. The amendment requires an entity to capitalize borrowing costs directly attributable to the acquisition, construction or production of a qualifying asset as part of the cost of that asset. A qualifying asset is one that takes a substantial period of time to get ready for use or sale. The option of immediately expensing those borrowing costs was removed. The Company has applied IAS 23 prospectively from January 1, 2009 without restating prior periods.The adoption of this amendment had no material impact on the Company's financial position and earnings. Principles of consolidation The financial statements of Thomson Reuters Corporation, as the parent company, include the accounts of both Thomson Reuters Corporation and Thomson Reuters PLC, and their respective subsidiaries.On April 17, 2008, The Thomson Corporation (“Thomson”) acquired Reuters Group PLC (“Reuters”) and was renamed Thomson Reuters Corporation.The results of Reuters are included in the accounts of Thomson Reuters Corporation beginning on April 17, 2008, the closing date of the acquisition and the date that control transferred to Thomson. Subsidiaries Subsidiaries are entities over which the Company has control, where control is defined as the power to govern financial and operating policies. Generally, the Company has a shareholding of more than one half of the voting rights in its subsidiaries.The effect of potential voting rights that are currently exercisable are considered when assessing whether control exists.Subsidiaries are fully consolidated from the date control is transferred to the Company, and are de-consolidated from the date control ceases. The purchase method of accounting is used to account for the acquisition of subsidiaries as follows: · cost is measured as the fair value of the assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange, plus transaction costs; · identifiable assets acquired and liabilities assumed are measured at their fair values at the acquisition date; · the excess of acquisition cost over the fair value of the identifiable net assets acquired is recorded as goodwill; and · if the acquisition cost is less than the fair value of the net assets acquired, the difference is recognized directly in the income statement. Intercompany transactions between subsidiaries are eliminated in consolidation.Transactions with non-controlling interests are treated as transactions with equity owners of the Company.For purchases from non-controlling interests, the difference between the consideration paid and the share of the carrying value of net assets acquired is recorded in equity.Gains or losses on disposals to non-controlling interests are similarly computed and also recorded in equity. Equity method investees Equity method investees are entities over which the Company has significant influence but not control. Generally, the Company has a shareholding of between 20% and 50% of the voting rights in its equity method investees. Investments in equity method investees are accounted for using the equity method as follows: · investments are initially recognized at cost; · equity method investees include goodwill identified on acquisition, net of any accumulated impairment loss; · the Company’s share of post-acquisition profits or losses is recognized in the income statement and is adjusted against the carrying amount of the investments; · when the Company’s share of losses equals or exceeds its interest in the investee, including unsecured receivables, the Company does not recognize further losses, unless it has incurred obligations or made payments on behalf of the investee; and · gains on transactions between the Company and its equity method investees are eliminated to the extent of the Company’s interest in these entities and losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. 41 Joint ventures Joint ventures are entities over which the Company has joint control with one or more unaffiliated entities.Joint ventures are accounted for using the proportionate consolidation method as follows: · the statement of financial position includes the Company’s share of the assets that it controls jointly and the liabilities for which it is jointly responsible; · the income statement includes the Company’s share of the income and expenses of the jointly controlled entity; and · gains on transactions between the Company and its joint ventures are eliminated to the extent of the Company’s interest in the joint ventures and losses are eliminated unless the transaction provides evidence of an impairment of the asset transferred. The accounting policies of subsidiaries, equity method investees and joint ventures were changed where necessary to ensure consistency with the policies adopted by the Company. Foreign currency The consolidated financial statements are presented in U.S. dollars, which is the Company's presentation currency. Items included in the financial statements of each of the Company's subsidiaries are measured using the currency of the primary economic environment in which the entity operates (the "functional currency").Foreign currency transactions are translated into the functional currency using the exchange rates prevailing at the dates of the transaction. Foreign exchange gains and losses resulting from the settlement of such transactions and from the translation of monetary assets and liabilities not denominated in the functional currency of an entity are recognized in the income statement, except for qualifying cash flow hedges which are deferred in accumulated other comprehensive income in shareholders’ equity. Assets and liabilities of entities with functional currencies other than U.S. dollars are translated at the period end rates of exchange, and the results of their operations are translated at average rates of exchange for the period. The resulting translation adjustments are included in accumulated other comprehensive income in shareholders' equity. Additionally, foreign exchange gains and losses related to certain intercompany loans that are permanent in nature are included in accumulated other comprehensive income. Foreign exchange gains and losses that relate to borrowings and cash and cash equivalents are presented in the income statement within “Finance (costs) income, net”. All other foreign exchange gains and losses are presented in the income statement within “Operating expenses.” References to “$” are to U.S. dollars, references to “C$” are to Canadian dollars, and references to “£” are to British pounds sterling. Revenue recognition Revenue is measured at the fair value of the consideration received or receivable, net of estimated returns and discounts, and after eliminating intercompany sales.The Company bases its estimates on historical results, taking into consideration the type of customer, the type of transaction and the specifics of each arrangement. Revenue from the rendering of services is recognized when the following criteria are met: · the amount of revenue can be measured reliably; · the stage of completion can be measured reliably; · the receipt of economic benefits is probable; and · costs incurred and to be incurred can be measured reliably. Revenue from the sale of goods is recognized when the following criteria are met: · the risks and rewards of ownership, including managerial involvement,have transferred to the buyer; · the amount of revenue can be measured reliably; · the receipt of economic benefits is probable; and · costs incurred or to be incurred can be measured reliably. 42 In addition to the above general principles, the Company applies the following specific revenue recognition policies: Subscription-based products, including software term licenses Subscription revenues from sales of products and services that are delivered under a contract over a period of time are recognized on a straight-line basis over the term of the subscription. Where applicable, usage fees above a base period fee are recognized as services are delivered. Subscription revenue received or receivable in advance of the delivery of services or publications is included in deferred revenue. Multiple component arrangements When a single sales transaction requires the delivery of more than one product or service (multiple components), the revenue recognition criteria are applied to the separately identifiable components.A component is considered to be separately identifiable if the product or service delivered has stand-alone value to that customer and the fair value associated with the product or service can be measured reliably.The amount recognized as revenue for each component is the fair value of the element in relation to the fair value of the arrangement as a whole. Installation or implementation services Certain arrangements include installation or implementation services.Consulting revenues from these arrangements are accounted for separately from software or subscription revenue if the services have stand-alone value to that customer and the amount attributed to the services can be measured reliably.If the services do not qualify for separate accounting, they are recognized together with the related software or subscription revenue. Sales involving third parties Revenue from sales of third party vendor products or services is recorded net of costs when the Company is acting as an agent between the customer and vendor and recorded gross when the Company is a principal to the transaction. Other service contracts For service or consulting arrangements, revenues are recognized as services are performed, generally based on hours incurred relative to total hours expected to be incurred. Employee future benefits For defined benefit pension plans and other post-retirement benefits, the net periodic pension expense is actuarially determined on an annual basis by independent actuaries using the projected unit credit method.The determination of benefit expense requires assumptions such as the expected return on assets available to fund pension obligations, the discount rate to measure obligations, the projected age of employees upon retirement, the expected rate of future compensation and the expected healthcare cost trend rate.For the purpose of calculating the expected return on plan assets, the assets are valued at fair value.Actual results will differ from results which are estimated based on assumptions. The vested portion of past service cost arising from plan amendments is recognized immediately in the income statement.The unvested portion is amortized on a straight-line basis over the average remaining period until the benefits become vested. The asset or liability recognized in the statement of financial position is the present value of the defined benefit obligation at the balance sheet date less the fair value of plan assets, together with adjustments for unrecognized past service costs.The present value of the defined benefit obligation is determined by discounting the estimated future cash outflows using interest rates of high-quality corporate bonds that are denominated in the currency in which the benefits will be paid and that have terms to maturity approximating the terms of the related pension liability.All actuarial gains and losses that arise in calculating the present value of the defined benefit obligation and the fair value of plan assets are recognized immediately in the statement of comprehensive income. For funded plans, surpluses are recognized only to the extent that the surplus is considered recoverable.Recoverability is primarily based on the extent to which the Company can unilaterally reduce future contributions to the plan. Payments to defined contribution plans are expensed as incurred, which is as the related employee service is rendered. 43 Share-based compensation plans The Company operates a number of equity-settled and cash-settled share-based compensation plans under which the Company receives services from employees as consideration for equity instruments of the Company or cash payments. For equity-settled plans, expense is based on the fair value of the awards granted, excluding the impact of any non-market service and performance vesting conditions (for example, profitability, revenue growth targets and continued employment over a specified time period).Non-market vesting conditions are considered in making assumptions about the number of awards that are expected to vest.The expense is recognized over the vesting period, which is the period over which all of the specified vesting conditions are satisfied.For awards with graded vesting, the fair value of each tranche is recognized over its respective vesting period. For cash-settled plans, the expense is determined based on the fair value of the liability incurred at each balance sheet date until the award is settled.The fair value of the liability is measured by applying an option-pricing model, taking into account the terms and conditions of the grant and the extent to which employees have rendered service to date. At each balance sheet date, the Company reassesses its estimates of the number of awards that are expected to vest and recognizes the impact of any revision in the income statement with a corresponding adjustment to equity or liabilities as appropriate. Stock incentive plan Under the stock incentive plan, Thomson Reuters may grant stock options, restricted share units (“RSUs”), performance restricted share units (“PRSUs”) and other equity-based awards to certain employees for a maximum of up to 50,000,000 Thomson Reuters Corporation common shares or Thomson Reuters PLC ordinary shares.All grants through March 31, 2009 relate to Thomson Reuters Corporation common shares.There were no grants related to Thomson Reuters PLC ordinary shares, though the plan permits such grants. Stock options Options vest over a period of four to five years. The maximum term of an option is 10 years from the date of grant. Options under the plan are granted at the closing price of Thomson Reuters Corporation common shares on the NYSE on the day prior to the grant date. Restricted share units RSUs vest over a period of up to seven years.Compensation expense related to RSUs is recognized over the vesting period based upon the fair value of Thomson Reuters Corporation common shares on the NYSE on the grant date. Performance restricted share units The Company issues PRSUs as part of a long-term incentive program for certain senior executives.PRSUs give the holder the right to receive one Thomson Reuters Corporation common share for each unit that vests on the vesting date.Between 0% and 200% of PRSUs initially granted may vest depending upon the Company’s performance over the three-year performance period against pre-established performance goals.Compensation expense related to each PRSU grant is recognized over the three-year vesting period based upon the fair value of Thomson Reuters Corporation common shares on the grant date and the number of units expected to vest. Employee stock purchase plan The Company maintains an employee stock purchase plan whereby eligible employees can purchase Thomson Reuters Corporation common shares or Thomson Reuters PLC ordinary shares at a 15% discount up to a specified limit utilizing after-tax payroll deductions. The discount is expensed as incurred. All plan activity through March 31, 2009 related to Thomson Reuters Corporation common shares. Phantom stock plan Awards under the phantom stock plan are granted in the form of stock appreciation rights (“SARs”).Such awards are payable in cash and compensation expense is recognized based on the fair value of the SARs at the end of each reporting period calculated using an option pricing model. 44 Termination benefits Termination benefits are generally payable when employment is terminated before the normal retirement date or whenever an employee accepts voluntary redundancy in exchange for these benefits. The Company recognizes termination benefits when it is demonstrably committed to either terminating the employment of current employees according to a detailed formal plan without possibility of withdrawal or providing termination benefits as a result of an offer made to encourage voluntary redundancy. Profit sharing and bonus plans Liabilities for bonuses and profit-sharing are recognized based on a formula that takes into consideration the profit attributable to the Company’s shareholders after certain adjustments. The Company recognizes a provision where contractually obliged or where there is a past practice that has created a constructive obligation to make such compensation payments. Cash and cash equivalents Cash and cash equivalents comprise cash on hand, demand deposits and investments with an original maturity at the date of purchase of three months or less. Computer hardware and other property Computer hardware and other property are recorded at cost and depreciated on a straight-line basis over their estimated useful lives as follows: Computer hardware 3-5 years Buildings and building improvements 5-40 years Furniture, fixtures and equipment 3-10 years Computer software Certain costs incurred in connection with the development of software to be used internally or for providing services to customers are capitalized once a project has progressed beyond a conceptual, preliminary stage to that of application development.Development costs that are directly attributable to the design and testing of identifiable and unique software products controlled by the Company are recognized as intangible assets when the following criteria are met: · it is technically feasible to complete the software product so that it will be available for use; · management intends to complete the software product and use or sell it; · there is an ability to use or sell the software product; · it can be demonstrated how the software product will generate probable future economic benefits; · adequate technical, financial and other resources to complete the development and to use or sell the software product are available; and · the expenditure attributable to the software product during its development can be reliably measured. Costs that qualify for capitalization include both internal and external costs, but are limited to those that are directly related to the specific project.The capitalized amounts, net of accumulated amortization, are included in “Computer software, net” in the statement of financial position.These costs are amortized over their expected useful lives, which range from three to 10 years.The amortization expense is included in “Amortization of computer software” in the income statement. Other identifiable intangible assets Upon acquisition, identifiable intangible assets are recorded at fair value. The carrying values of all intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable.Additionally, the carrying values of identifiable intangible assets with indefinite lives are tested annually for impairment because they are not amortized.Impairment is determined by comparing the recoverable amount of such assets with their carrying amounts. 45 Identifiable intangible assets with finite lives are amortized on a straight-line basis over their estimated useful lives as follows: Trade names 2-27 years Customer relationships 2-32 years Databases and content 2-25 years Other 2-30 years Identifiable intangible assets with finite lives are tested for impairment as described under “Impairment of non-financial assets” below. Certain trade names with indefinite useful lives are not amortized but are subject to an annual impairment assessment.For purposes of impairment testing, the fair value of trade names is determined using an income approach, specifically the relief from the royalties method.The Company evaluates impairment losses for potential reversals when events or changes in circumstances warrant such consideration. Goodwill Goodwill represents the excess of the cost of an acquisition over the fair value of the Company’s share of the net identifiable assets of the acquired subsidiary or equity method investee at the date of acquisition. Separately recognized goodwill is tested annually for impairment and carried at cost less accumulated impairment losses.
